Citation Nr: 0515197	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a mitral valve 
prolapse, claimed as secondary to hypertension.  

2.  Entitlement to a disability rating in excess of 10 
percent for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
mitral valve prolapse, claimed as secondary to hypertension.  
He responded by filing a February 2003 Notice of 
Disagreement, and was sent a May 2003 Statement of the Case.  
He then filed a June 2003 VA Form 9, perfecting his appeal of 
this issue.   

This appeal also arises from a May 2003 rating decision, 
which denied the veteran a disability rating in excess of 10 
percent for hypertension.  He responded by filing a June 2003 
Notice of Disagreement, and was sent a November 2003 
Statement of the Case by the RO.  He then filed a December 
2003 VA Form 9, perfecting his appeal of this issue.  

In September 2003, the veteran testified before a decision 
review officer seated at the RO.  In February 2005, he 
testified via videoconference technology before the 
undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran did not incur a mitral valve prolapse during 
military service, or within a year thereafter, to a 
compensable degree.  

3.  The veteran's mitral valve prolapse is not due to or the 
result of his service-connected hypertension.  

4.  The veteran's hypertension results in a diastolic 
pressure no worse than 100, a systolic pressure no worse than 
154, and is well controlled by medication.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
mitral valve prolapse, claimed as secondary to hypertension, 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2004).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2003 and 
November 2003 Statements of the Case, the various 
Supplemental Statements of the Case, and April 2002 and March 
2003 RO letters to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
center in Memphis, TN, and these records were obtained.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in June 2002 and May 2003, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Prior to those initial 
decisions and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in November 
2003, in light of the additional development performed 
subsequent to June 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Mitral valve prolapse

The veteran seeks service connection for a cardiovascular 
disability, diagnosed as mitral valve prolapse and claimed as 
secondary to his service-connected hypertension.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  Service connection may also be 
awarded for certain disabilities, such as valvular heart 
disease, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Finally, service connection may be awarded for any disability 
which is due to or the result of a service-connected 
disability, or is aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As an initial matter, the record does not reflect the onset 
of his mitral valve prolapse during military service.  When 
the veteran was examined by a military medical Board in July 
1996, his heart was found to be within normal limits, with no 
murmurs.  A chest X-ray was also within normal limits, as was 
a July 1996 EKG examination.  Overall, the veteran's service 
medical records are negative for any diagnosis of or 
treatment for valvular heart disease.  The evidence of record 
likewise does not establish the onset of valvular heart 
disease, including mitral valve prolapse, within a year 
following the veteran's November 1996 service separation.  

Instead, the veteran's primary contention is that his mitral 
valve prolapse is due to or the result of his service-
connected hypertension.  A mitral valve prolapse was first 
diagnosed in September 2001 during a VA medical examination, 
and was verified via echocardiogram.  A second VA medical 
examination in April 2002 confirmed the presence of a mitral 
valve prolapse.  The VA physician also stated that there 
existed "no relationship between the [veteran's] SC 
hypertension and his mitral valve prolapse."  No medical 
evidence to the contrary is of record.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a mitral valve prolapse, claimed as 
secondary to hypertension.  As was noted above, this 
disability was not diagnosed during military service, or 
within a year thereafter.  The first diagnosis of mitral 
valve prolapse dates to September 2001, nearly five years 
after the veteran's November 1996 service separation.  
Likewise, medical evidence has not been presented indicating 
this disability is due to or the result of the veteran's 
hypertension, or has been aggravated thereby.  According to 
the aforementioned April 2002 VA medical opinion, "no 
relationship" exists between the veteran's mitral valve 
prolapse and his hypertension.  In the absence of any 
evidence to the contrary, other than the veteran's own 
contentions, service connection for a mitral valve prolapse 
must be denied.  

The veteran himself asserts that his mitral valve prolapse 
began during military service, or is secondary to his 
service-connected hypertension.  However, as a layperson, his 
assertions regarding medical etiology, causation, and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a mitral valve 
prolapse, as this disability was not incurred during active 
military service, or within a year thereafter.  Likewise, his 
mitral valve prolapse is not due to or the result of the 
veteran's service-connected hypertension, and service 
connection must therefore be denied.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


II. Increased rating - Hypertension

The veteran seeks a disability rating in excess of 10 percent 
for his service-connected hypertension.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code 7101, for hypertension.  This 
Diagnostic Code provides for a 10 percent rating when 
diastolic blood pressure is predominantly 100 or more, or 
systolic pressure predominantly 160 or more.  A 10 percent 
evaluation is the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  

While the veteran's blood pressure has been measured on 
several occasions during the pendency of this appeal, his 
diastolic pressure has not been found to be predominantly 110 
or more, and his systolic pressure has not been found to be 
predominantly 200 or more, as would warrant a higher rating 
of 20 percent.  His highest diastolic pressure of record was 
100, measured in April 2002.  Likewise, his highest measured 
systolic pressure of recent record was 154, measured in 
October 1999.  Neither of these findings support an increased 
rating of 20 percent for the veteran's hypertension.  While 
he alleges that his hypertension is not "controlled" by 
medication, based on his increasing need for medication, the 
Board notes that his blood pressure has consistently remained 
below the levels for which a 20 percent rating is warranted, 
suggesting his medication is of some benefit.  Also, on his 
most recent VA examination, of April 2003, his hypertension 
was described by the VA medical examiner as "well controlled 
on medication."  Overall, the preponderance of the evidence 
is against the award of an increased rating in excess of 10 
percent for the veteran's service-connected hypertension.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hypertension has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is currently employed.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
hypertension.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).





ORDER

Entitlement to service connection for a mitral valve prolapse 
is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's hypertension is denied.  




	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


